Citation Nr: 0508949	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder to include bursitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for a left knee 
disorder to include bursitis, currently evaluated as 10 
percent disabling.

3.  Entitlement to compensation under 38 C.F.R. § 3.324 for 
multiple noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran served on active duty from May to August 1983, 
March 1984 to February 1987, and July 1987 to July 1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In December 2003, the Board remanded the 
appeal for additional evidentiary development.  That 
development was completed, and the RO subsequently granted 
the veteran increased evaluations of 10 percent each for 
service-connected bursitis of both knees in a November 2004 
rating decision.  These allowances were made effective from 
the date of receipt of the veteran's claim for increased 
evaluations on July 31, 2000.  Because this was not the 
highest schedular evaluation available for these 
disabilities, the RO also issued a Supplemental Statement of 
the Case, and the appeal was returned to the Board for 
appellate review.  In March 2005, the Board received written 
correspondence from the veteran in which he clearly stated 
that he was entirely satisfied with the assigned evaluations 
granted by the RO.  He requested that the appeal be 
terminated.  

The veteran's correspondence also requested the answer to two 
questions he said he had posed to the RO.  First, he asked 
how he was to obtain a VA "disability card."  Second, he 
asked whether he could be paid the increases granted by the 
RO "from 1990 to 2000 when the judgment was made."  These 
questions are not inextricably intertwined with the current 
issues on appeal, and are referred back to the RO for the 
appropriate draft of a response to the veteran who is 
incarcerated.  In Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), the Court instructed "those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement."  

The Board notes that the third issue listed above of 
entitlement to compensation under 38 C.F.R. § 3.324 for 
multiple noncompensable service-connected disabilities, has 
clearly been mooted by the RO's November 2004 allowance of 
two 10 percent evaluations for bursitis of both knees.  The 
veteran no longer has multiple noncompensable service-
connected disabilities, to form the basis for such claim.  


FINDING OF FACT

In March 2005, the veteran withdrew his appeal.


CONCLUSION OF LAW

The veteran having withdrawn his appeal for increased 
evaluations for service connected bursitis of both knees, and 
the claim for entitlement to compensation under 38 C.F.R. 
§ 3.324 for multiple noncompensable service-connected 
disabilities having been mooted by the allowance of two 10 
percent evaluations for bursitis of both knees, there remains 
no case or controversy in this appeal over which the Board 
has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 
2002).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2005, the veteran withdrew his appeal for increased 
evaluations for service-connected bursitis of both knees.  
The veteran having withdrawn his appeal for increased 
evaluations for service connected bursitis of both knees, and 
the claim for entitlement to compensation under 38 C.F.R. 
§ 3.324 for multiple noncompensable service-connected 
disabilities having been mooted by the allowance of two 10 
percent evaluations for bursitis of both knees, there remains 
no case or controversy in this appeal over which the Board 
has jurisdiction.  The Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5).  


ORDER

The appeal is dismissed.  



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


